UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7330


GREGORY RICHARDSON,

                Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:13-cv-00275-REP)


Submitted:   February 20, 2014            Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory Richardson appeals the district court’s order

denying    authorization        to     file       his    42   U.S.C.    §   1983     (2006)

complaint.      Richardson is required to file a motion for leave to

file a complaint under a pre-filing injunction imposed by the

district    court.        We    have       reviewed       the   record      and    find     no

reversible      error.      Accordingly,           we    deny   Richardson         leave    to

proceed    in     forma     pauperis,         deny        Richardson’s         motion      for

appointment of counsel, and dismiss for the reasons stated by

the    district    court.       Richardson         v.     Commonwealth      of     Va.,    No.

3:13-cv-00275-REP (E.D. Va. July 30, 2013).                            We dispense with

oral    argument     because        the    facts        and   legal    contentions         are

adequately      presented      in    the    materials         before    this      court    and

argument would not aid the decisional process.

                                                                                  DISMISSED




                                              2